Exhibit 10.4
STATE OF NORTH CAROLINA

      WAKE COUNTY   LEASE MODIFICATION AGREEMENT NO. 2

     THIS LEASE MODIFICATION AGREEMENT NO. 2 (this “Amendment”) is made and
entered into as of this 2nd day of October, 2009 (the “Amendment Execution
Date”), by and between Crescent Lakeside, LLC, a North Carolina limited
liability company (“Landlord”), and Cornerstone Therapeutics Inc., a Delaware
corporation authorized to conduct business in the State of North Carolina
(“Tenant”) and successor by assignment from Cornerstone BioPharma Holdings, Inc.
WITNESSETH:
     WHEREAS, Landlord and Tenant entered into that certain Lease Agreement
dated May 1, 2008 (the “Original Lease”), pursuant to which Tenant leased
approximately 14,863 square feet of space (the “Original Leased Premises”)
contained in Suite 250 of the building known as Crescent Lakeside II and located
at 1255 Crescent Green, Cary, North Carolina 27518 (the “Building”);
     WHEREAS, Landlord and Tenant entered into that certain Lease Modification
Agreement No. 1 dated October 31, 2008 (the “First Amendment”), which amended
the Original Lease; and
     WHEREAS, Landlord and Tenant entered into that certain Acknowledgement of
Assignment dated December 1, 2008 (the “Assignment”), pursuant to which the
assignment of the Original Lease to Tenant was set forth. (The Original Lease,
the First Amendment, and the Assignment are incorporated herein by reference in
their entirety and hereinafter collectively referred to as the “Lease”. Any
capitalized term used and not otherwise defined herein shall have the meaning
ascribed to it in the Lease.); and
     WHEREAS, Tenant desires to lease additional space in the Building; and
     WHEREAS, Landlord and Tenant desire to modify the Lease increasing Tenant’s
leased space in the Building and making certain other modifications to the
Lease, all upon the terms and conditions contained herein.
     NOW, THEREFORE, in consideration of the premises, rent, mutual covenants
and conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Landlord and Tenant
hereby agree as follows:
     1. Landlord Notice Address. The notice address for Landlord, provided in
Subsection 2.01(k) of the Lease shall change to the following:
Crescent Lakeside, LLC
c/o Capital Associates
1255 Crescent Green, Suite 300
Cary, North Carolina 27518
(919) 233-9901

 



--------------------------------------------------------------------------------



 



     2. Term for Expansion No. 1 and Term of the Lease. The term of the Lease
for Expansion No. 1 (defined below) (the “Expansion No. 1 Term”) shall commence
the day after inspection and approval for occupancy for the intended use,
whether permanent, conditional, or temporary, by the Town of Cary, North
Carolina, provided the approval is subsequently evidenced by a certificate of
occupancy, whether permanent, conditional, or temporary, issued by the
municipality, which certificate of occupancy may be dated when actually
processed by the municipality, rather than the date of the inspection and
approval for occupancy (the date is targeted to be December 1, 2009 (the
“Expansion No. 1 Target Commencement Date”), but the actual date shall be
referred to herein as the “Expansion No. 1 Commencement Date”); provided,
however, that if Landlord does not substantially complete the Expansion No. 1
Tenant Improvements (defined in the Expansion No. 1 Workletter) on or before
December 1, 2009 due to any Tenant delay as described in Section 6 of Exhibit C
to the Lease, then, for the purposes of determining Tenant’s Rent obligation,
the Expansion No. 1 Commencement Date shall be December 1, 2009. Except when due
to Tenant delays, in the event the Expansion No. 1 Commencement Date is not
December 1, 2009, Landlord and Tenant shall enter into an amendment to the Lease
establishing the actual Expansion No. 1 Commencement Date and adjusting any
dates, if necessary. If Tenant’s obligation to pay Rent commences prior to
Tenant’s right to occupy Expansion No. 1 in accordance with this Section 2, such
amendment shall document the date that Tenant’s Rent obligation commenced and
the date that Tenant is granted the right to occupy Expansion No. 1.
     3. Leased Premises. Subject to Section 2 of this Amendment, effective as of
the Expansion No. 1 Commencement Date, Subsection 2.01(b) of the Lease is hereby
amended to show that the “Leased Premises” shall contain approximately 20,977
square feet of office space, including that 6,114 square feet of space shown on
the attached Exhibit A-1-a which is incorporated herein by reference in its
entirety (“Expansion No. 1”), and including the description of Expansion No. 1
as shown on the attached Exhibit A-1-b, which is incorporated herein by
reference in its entirety. (For clarity in this Amendment, the Original Leased
Premises shall be referred to as “Suite 250” and Expansion No. 1 shall be
referred to as “Suite 250 B”, but as of the Expansion No. 1 Commencement Date,
Expansion No. 1 shall become part of the Leased Premises and shall be referred
to only as “Suite 250”).
     4. Rent. Effective as of the Amendment Execution Date, Subsection 2.01(d)
of the Lease is hereby amended to include the following Rent chart to provide
for Base Rent payments owed pursuant to Tenant’s lease of Expansion No. 1 (the
Rent chart provided in Subsection 2.01 (d) of the Lease, as amended by the First
Amendment, shall continue to be applicable in regards to Rent payments owed in
conjunction with Tenant’s lease of the Original Leased Premises) (see following
page for Base Rent chart for Expansion No. 1):

 



--------------------------------------------------------------------------------



 



                                                      Price Per                
Month(s) of the           Square Foot,           Annual (or for     Expansion
No.           per annum           time period noted)   Monthly 1 Term   Targeted
Date(s)   (rounded)   Square Feet   Base Rent   Base Rent
1 through 7
  12/1/09 through 6/30/10   $ 0.00       6,114     $ 0.00     $ 0.00  
 
          ($23.22/SF           (for 7 months)        
 
          Base Rent abated)                        
8 through 14
  7/1/10 through 1/31/11   $ 23.22       6,114     $ 82,814.13     $ 11,830.59  
 
                          (for 7 months)        
15 through 26
  2/1/11 through 1/31/12   $ 23.80       6,114     $ 145,516.20     $ 12,126.35
 
27 through 38
  2/1/12 through 1/31/13   $ 24.40       6,114     $ 149,154.12     $ 12,429.51
 
39 through 50
  2/1/13 through 1/31/14   $ 25.01       6,114     $ 152,883.00     $ 12,740.25
 
51 through 62
  2/1/14 through 1/31/15   $ 25.63       6,114     $ 156,705.12     $ 13,058.76
 
63 through 74
  2/1/15 through 1/31/16   $ 26.27       6,114     $ 160,622.76     $ 13,385.23
 
75 through 76
  2/1/16 through 3/31/16   $ 26.93       6,114     $ 27,439.72     $ 13,719.86  
 
                          (for 2 months)        

     In addition to the foregoing, Tenant shall continue to be liable to
Landlord for the Additional Rent as set forth in the Lease.
     5. Base Rent Abatement. The right to Base Rent abatement granted to Tenant
in Subsection 4.01 of the Lease shall not apply to Expansion No. 1 and Tenant
shall not have the right to abate Expansion No. 1 Rent in accordance with that
provision. However, Tenant is granted the right to abate Expansion No. 1 Base
Rent for the first seven months of its lease of Expansion No. 1 in accordance
with this Amendment. In addition, Landlord and Tenant specifically acknowledge
and agree that Landlord has the right to accelerate the Base Rent Abatement set
forth in Section 4.01 of the Lease (Base Rent) and require Tenant to accept an
abatement of Base Rent prior to the dates set forth in Section 4.01 of the Lease
at any time during the Term. In the event Landlord desires to accelerate
Tenant’s right to Base Rent Abatement, Landlord shall provide at least 30 days
prior notice (in accordance with the Section 11.06 of the Lease) to Tenant.
     6. Base Operating Expense Factor. Effective on the Expansion No. 1
Commencement Date, Subsection 2.01(e) of the Lease, entitled “Base Operating
Expense Factor”, shall be amended to provide that the Base Operating Expense
Factor for the Expansion No. 1 is the Year 2010 actual Operating Expenses
expressed by a price per square foot leased. The Base Operating Expense Factor
for the Original Leased Premises shall remain the Year 2009 actual Operating
Expenses expressed by a price per square foot leased.
     7. Monument Signage. Subsection 6.01 (g) (ii) of the Lease shall be deleted
in its entirety and replaced with the following:
     (ii) In addition to the foregoing interior signage, there are two
(2) exterior monument signs at the street for the Crescent Lakeside Complex; one
(1) monument sign is for the 1225 Building and the other monument sign is for
the Building. Provided that Tenant is (A) not in default of the Lease beyond any
applicable notice and cure period(s), (B) occupies the Leased Premises, and
(C) has not, except as consented to by Landlord, assigned or subleased all or a
portion of the Leased Premises, Tenant will be entitled to the right to use a
non-exclusive position on both the 1225

 



--------------------------------------------------------------------------------



 



Building monument sign and the Building monument sign with the priority of
signage right being determined by the amount of space leased by the tenant(s) in
the Building. Landlord shall pay for the initial placement of Tenant’s name or
legally assumed name on each monument sign. Tenant shall be responsible for the
costs of any changes to Tenant’s monument signage. Monument signage shall be
(I) non-exclusive, (II) designed, installed, constructed, maintained and removed
(in the event Tenant loses its rights under this provision or) at the expiration
or other termination of this Lease, at Landlord’s sole cost and expense, and
(III) with regard to design (size, style and font of the lettering), location,
construction and all other aspects, subject to prior written approval from
Landlord, the Town of Cary, North Carolina, and any other governing entity
having jurisdiction with regard to signage at the Building. The right to
monument signage shall not automatically apply to any assignee or subtenant of
the Leased Premises, unless agreed to by Landlord, in its sole discretion.
     8. Alterations. The attached Workletter shall be incorporated into this
Amendment and the Lease for the purpose of Landlord’s construction of the
improvements to Expansion No. 1. If Tenant wants to have any additional
improvements or alterations made, the improvements or alterations shall be made
at Tenant’s sole cost and expense and in accordance with Section 7.02 of the
Lease.
     9. HVAC Schedule. Exhibit F of the Lease, entitled “HVAC Schedule”, shall
be amended to include the following, in regards to after-hours heating,
ventilating and air conditioning:
     Notwithstanding anything in this Lease to the contrary, Landlord shall
provide Tenant with up to forty (40) hours per calendar year of the Term, of
after-hours heating, ventilating and air conditioning usage free of charge.
Tenant shall only be allowed forty (40) free hours per calendar year. In the
event Tenant does not use its entire allotment of free after-hours heating,
ventilating and air conditioning in any calendar year of the Term, Tenant shall
not be allowed to carryover any unused free after-hours heating, ventilating and
air conditioning into the following calendar year of the Term.
     10. First Offer Right. Effective as of the Amendment Execution Date, the
First Offer Right attached to this Amendment shall be incorporated into the
Lease as Exhibit H for the purpose of granting Tenant a First Offer Right as
described in Exhibit H.
     11. Brokerage/Indemnification. Landlord and Tenant each represent to the
other that they, respectively, have had no dealings with any real estate broker
or agent in connection with the negotiation of this Amendment except for Capital
Associates Management, LLC, Landlord’s broker, and Jones Lang LaSalle Brokerage,
Inc., Tenant’s broker, and that they, respectively, know of no other real estate
broker or agent who is entitled to a commission or finder’s fee in connection
with this Amendment. Each party shall indemnify, protect, defend and hold
harmless the other party against all claims, demands, losses, liabilities,
lawsuits, judgments, and costs and expenses (including, but not limited to,
reasonable attorneys’ fees) for any leasing commission, finder’s fee or
equivalent compensation alleged to be owed on account of dealings with any other
than the above-stated real estate broker. Landlord shall pay the commissions or
fees due for Expansion No. 1 to the above-stated Landlord’s broker and
Landlord’s broker shall then pay Tenant’s broker.
     12. Affirmation of Lease. Except as expressly modified herein, the original
terms and conditions of the Lease shall remain in full force and effect.

 



--------------------------------------------------------------------------------



 



     13. Binding Agreement. Upon execution by Tenant, this Amendment shall be
binding upon Tenant, its legal representatives and successors, and, to the
extent assignment may be approved by Landlord hereunder, Tenant’s assigns. Upon
execution by Landlord, this Amendment shall be binding upon Landlord, its legal
representatives, successors and assigns. This Amendment shall inure to the
benefit of Landlord and Tenant, and their respective representatives, successors
and permitted assigns.
     14. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same instrument.
(Signatures appear on the following page.)

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
caused this Amendment to be executed by their respective duly authorized
representatives as of the day and year first above written.

            LANDLORD:

Crescent Lakeside, LLC, a North Carolina limited liability company
      By:  Capital Associates Management, LLC, a North Carolina limited
liability company, Manager                           By:   /s/ Frank P. Barid  
     Frank P. Baird, Delegate Manager     

            TENANT:

Cornerstone Therapeutics, Inc., a Delaware corporation
      By:   /s/ David Price       Name:   David Price      Title:   Executive
Vice President & C.F.O.     

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1-a
EXPANSION NO. 1
Crescent Lakeside II
1255 Crescent Green, Suite 250B
Cary, North Carolina 27518

     
5,317
  Occupied Square Feet
x 1.15
  Common Area Percentage Factor
6,114
  Square Feet
 
   
o
= Expansion No. 1

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1-b
ENTIRE LEASED PREMISES (after the Expansion No. 1 Commencement Date)
Crescent Lakeside II
1255 Crescent Green, Suite 250
Cary, North Carolina 27518
14,863 square feet of space contained in the Original Leased Premises, plus
6,114 square feet contained in Expansion No. 1 = 20,976 square foot Leased
Premises after the Expansion No. 1 Commencement Date.

     
18,241
  Occupied Square Feet
x 1.15
  Common Area Percentage Factor
20,977
  Square Feet
 
   
o
= Leased Premises

 



--------------------------------------------------------------------------------



 



EXHIBIT H
FIRST OFFER RIGHT
     As long as (i) Tenant is not in default under this Lease as defined in
Section 9.02 of the Lease at the time of exercise of this option or at the time
of commencement of the term for the additional space, (ii) Tenant has not been
in monetary default of this Lease as defined in Section 9.02 of the Lease, as
evidenced by receipt of notice from Landlord of such monetary default, more than
two (2) times during the Term, and Tenant has not been in non-monetary default
under this Lease, as evidenced by receipt of notice from Landlord of such
non-monetary default, more than four (4) times during the Term, and (iii) Tenant
is in occupancy of the Leased Premises (in the same, or greater, amount of
square footage that was occupied by Tenant as of the Commencement Date) at the
time of exercise of this option and at the time of commencement of the term for
the additional space, then Landlord hereby grants to Tenant, but not any
assignee or subtenant of Tenant, an ongoing right (this “First Offer Right”)
during the Term to lease in its entirety, any additional space on the second
floor of the Building, as shown on the attached Exhibit H-1 (the “Space”) that
may become available (i.e., vacant), at the prevailing Expansion Market Base
Rent Rate (defined below), upon the following terms and conditions:
1. This First Offer Right is subject to any prior existing rights of any third
parties and Landlord’s hereby reserved right to continue to lease (by lease
amendment or new lease agreement) the Space to the tenant, assignee or subtenant
occupying the Space, whether or not pursuant to an option to renew.
2. Prior to Landlord leasing the Space to any third party, Landlord shall
provide Tenant with notice of the availability of the Space (“Landlord’s Written
Offer”). Tenant hereby acknowledges that Landlord’s Written Offer may, among
other terms, contain a requirement for prompt lease commencement of the Space.
If the prospective tenant is interested in leasing space that includes but is
greater than the Space, Tenant must lease all of the space being considered for
lease by the third-party, as well as the Space. The terms for the lease of the
additional space shall be as provided for in this Exhibit.
3. Tenant shall then have five (5) business days from the date of Tenant’s
receipt of Landlord’s Written Offer in which to accept or reject Landlord’s
Written Offer, in writing.
4. If Tenant elects to lease the Space, Tenant shall provide Landlord with
notice of such election within five (5) business days after the date of Tenant’s
receipt of Landlord’s Written Offer. The parties shall then have the time period
set forth in Section 8 of this Exhibit H to agree to the Expansion Market Base
Rent Rate and any other mutually acceptable terms for Tenant’s leasing the Space
and to execute an amendment to the Lease specifying the terms of the expansion.
5. Tenant shall accept the Space in its “AS IS” condition. The term of the Lease
with regard to the Space shall commence as mutually agreed between Landlord and
Tenant, but, subject to the provisions of Section 8 of this Exhibit H, in no
event more than sixty (60) days after the receipt of Landlord’s Written Offer
(the “Space Commencement Date”). The term of the Lease for the Space shall
expire on the later of: (i) coterminously with the Expiration Date of the Lease,
as such may be amended, or (ii) three (3) years from

 



--------------------------------------------------------------------------------



 



the Space Commencement Date, in which such event the Term of this Lease for the
entire Leased Premises shall also be extended to such date.
6. If Tenant does not respond to Landlord’s notice within such five (5) business
day period or provides Landlord with notice that Tenant does not elect to lease
the Space, or if Landlord and Tenant, working in good-faith, fail to execute an
amendment to the Lease with regard to the Space within the above-the fifteen
(15) day period, then this First Offer Right shall automatically terminate, and
Landlord may thereafter lease the Space to any third party(ies) at any time and
from time to time, and Tenant shall have no further rights with respect thereto.
Notwithstanding the foregoing, in the event Landlord does not lease the Space to
a third party within six (6) months of Tenant’s waiver of leasing the Space, the
First Offer Right with respect to that Space shall be reinstated and Landlord
shall re-offer the Space to Tenant on the terms and conditions contained herein.
7. As used in this Lease, the term “Expansion Market Base Rent Rate” shall mean
the annual rental rate then being charged in the greater Cary, North Carolina
sub-market, as determined in accordance with Section 8 of this Exhibit H, for
space comparable to the space for which the Expansion Market Base Rent Rate is
being determined (taking into consideration, but not limited to, use, location
and floor level within the applicable building, definition of rentable area,
leasehold improvements provided, quality and location of the applicable
building, rental concessions (e.g., such as abatements or Lease assumptions) and
the time the particular rate under consideration became effective). It is agreed
that bona fide written offers to lease the Leased Premises or comparable space
made to Landlord by third parties (at arm’s-length) may be used by Landlord as
an indication of the Expansion Market Base Rent Rate.
8. Landlord shall, within thirty (30) calendar days after its receipt of notice
from Tenant, give Tenant a notice setting forth Landlord’s estimate of the
Expansion Market Base Rent Rate. Tenant shall have ten (10) business days from
receipt of Landlord’s notice to notify Landlord, in writing, that Tenant either
accepts or rejects Landlord’s estimate of the Expansion Market Base Rent Rate.
If Tenant fails to notify Landlord within such 10-day period, such failure shall
be deemed acceptance by Tenant of Landlord’s estimate of the Expansion Market
Base Rent Rate. If Tenant rejects Landlord’s estimate as set forth herein, then
within ten (10) calendar days after such rejection, each party shall select an
MAI (as defined below) and the two MAI’s shall select a third MAI. Landlord’s
estimate and Tenant’s estimate of the Expansion Market Base Rent Rate shall then
be sent to the third MAI who, within ten (10) business days thereafter, shall
select either Landlord’s estimate or Tenant’s estimate of the Expansion Market
Base Rent Rate as most closely approximating the Expansion Market Base Rent
Rate. Landlord and Tenant shall each be liable for the payment of the charges of
the MAI it selects and shall equally bear the charges of the third appraiser.
For the purposes of this Lease, the term “MAI” shall mean an appraiser who is a
member of the Appraisal Institute (or its successor organization) with a current
senior designation of MAI (or comparable designation) currently certified under
the continuing education program, who has at least ten (10) years’ experience
appraising office buildings in the area in which the Leased Premises are located
and shall not then be engaged or have been engaged by either Landlord or Tenant
within the 5-year period immediately preceding their appointment hereunder.

 



--------------------------------------------------------------------------------



 



EXHIBIT H-1
THE SPACE
1255 Crescent Green, portion of the second floor
Cary, North Carolina 27518

     
14,077
  Occupied Square Feet
x 1.15
  Common Area Percentage Factor
16,188
  Square Feet
 
   
o
= the Space

 



--------------------------------------------------------------------------------



 



Expansion No. 1
Workletter

1)   Shell Condition, Tenant Improvements and Cost. The “shell condition” of
Expansion No. 1 shall consist of a concrete floor, peripheral windows or walls
ready for paint, depending on the configuration of Expansion No. 1; core and
corridor walls necessary for multi-tenant occupancy; a sufficient number of 2’ x
2’ tegular ceiling tiles to complete the ceiling, such tiles to be delivered to
and stored on the floor of Expansion No. 1; plumbing “wet columns” at several
locations per floor; a heating, ventilating and air conditioning system
consisting of VAV boxes with rigid ductwork (high and medium pressure) in place;
one (1) fluorescent lighting fixture per ninety-five (95) square feet of
occupied space, such fixtures to be delivered to and stored on the floor of
Expansion No. 1; window blinds; and electrical grids installed above the ceiling
that will provide for power and lighting. All demolition of and improvements
made to the shell condition of Expansion No. 1 in accordance with the Expansion
No. 1 Schematic Space Plan and the Expansion No. 1 Detailed Plans (both defined
below) shall be deemed the “Expansion No. 1 Tenant Improvements”. Landlord shall
be responsible for the costs and expenses of designing and constructing the
Expansion No. 1 Tenant Improvements described in Exhibit C-1 and Section 2 of
this Workletter, including any architectural fees and the costs of any plumbing,
mechanical and electrical work set forth herein. Notwithstanding the foregoing,
and in addition to the turnkey Expansion No. 1 Tenant Improvements to Expansion
No. 1, Landlord shall provide Tenant with an allowance in the amount of
$6,114.00 to be used by Tenant towards the telephone and date cabling
(“Cabling”) of Expansion No. 1 and to tie the Cabling into the Cabling of the
Original Leased Premises. Within 60 days of the Expansion No. 1 Commencement
Date, Tenant shall provide Landlord with a copy of paid invoice(s) regarding
Tenant’s Cabling costs. Landlord shall reimburse Tenant for the Cabling costs up
to the amount that is the lower of either $6,114.00 or amount represented by the
paid invoices within 10 days of receipt of the invoices.   2)   Design. Landlord
shall cause an architect and one or more engineers, each of whom shall be
designated by Landlord in its sole discretion, to consult with Tenant and to
prepare architectural, plumbing, mechanical and electrical plans that are
(i) consistent with the “Schematic Space Plan” for Expansion No. 1 generated by
Phillips Architecture, P.A. and dated June 2, 2009, which is attached hereto as
Exhibit C-1 (the “Expansion No. 1 Schematic Space Plan”), (ii) sufficiently
detailed for approval and construction of the Expansion No. 1 Tenant
Improvements, and (iii) subject to Landlord’s approval, in its sole discretion
(the “Expansion No. 1 Detailed Plans”). All partitions, doors, hardware, ceiling
tile, window coverings, plumbing, HVAC, lighting fixtures, switches, outlets and
life safety items shall be designed in Landlord’s standard manner. Carpet,
paint, wall covering, and millwork shall be selected and designed in Landlord’s
standard manner and from Landlord’s standard finishes, unless Tenant requests
changes to such items. Tenant shall furnish to Landlord all other information
and technical data reasonably necessary for the preparation of the Expansion
No. 1 Detailed Plans within two (2) business days of Landlord’s request
therefor, or as otherwise agreed to by Tenant and Landlord, so as not to delay
the design, pricing, approval and construction of the Expansion No. 1 Tenant
Improvements by the Expansion No. 1 Commencement Date. Tenant has authorized
Adrienne Shields (“Tenant’s Expansion No. 1 Representative”) to represent it for
all purposes related to the design and construction of the

 



--------------------------------------------------------------------------------



 



    Expansion No. 1 Tenant Improvements, including approval of the Expansion
No. 1 Plans and any Expansion No. 1 Change Orders (as defined below), and
approval by Tenant’s Expansion No. 1 Representative shall constitute approval by
Tenant.   3)   Approval of Plans. Landlord shall submit to Tenant for Tenant’s
approval the Expansion No. 1 Detailed Plans. Within ten (10) business days after
its receipt of the Expansion No. 1 Detailed Plans, Tenant shall approve the
Expansion No. 1 Detailed Plans in writing, subject to any modifications or
changes in the Expansion No. 1 Detailed Plans requested by Tenant. Landlord, in
its sole discretion, shall retain final approval rights for the Expansion No. 1
Detailed Plans. After Tenant’s approval of the Expansion No. 1 Detailed Plans,
or in the event Tenant does not respond to Landlord within such ten
(10) business day period, the Expansion No. 1 Detailed Plans shall be deemed to
be approved by Tenant, and such approved Expansion No. 1 Detailed Plans shall be
thereafter deemed the “Expansion No. 1 Plans”. Any subsequent changes or
modifications to the Expansion No. 1 Plans shall be made and accepted in writing
by Landlord and Tenant and shall constitute an amendment to the Lease.   4)  
Change Orders, Tenant Requested Changes and Cost. If Tenant makes any changes or
modifications to the Expansion No. 1 Schematic Space Plans (“Expansion No. 1
Change Orders”), Tenant shall be responsible for any additional costs and
expenses related to the Expansion No. 1 Change Orders. Tenant shall be provided
with a Cost Statement related to each Change Order in conjunction with the
Change Order. Tenant shall approve the Cost Statement in the same manner as
provided in the Change Order for approving the Change Order. If an approval
provision is not included in the Change Order, Tenant shall have two
(2) business days to approve the additional Cost Statement. If Tenant does not
approve the additional Cost Statement within the two (2) business day period,
the additional Cost Statement shall be deemed approved by Tenant. Following the
approval of any Cost Statement by Tenant, Tenant shall pay the costs of any
Change Order within ten (10) calendar days of receipt of an invoice from
Landlord for the same; provided that Landlord reserves the right to require
Tenant to pay the costs of any Change Orders that exceed Five Thousand Dollars
($5,000.00), prior to commencing work on the Change Order.   5)   Construction.
After Tenant (i) approves the Expansion No. 1 Detailed Plans (or if Tenant does
not respond to Landlord regarding the Expansion No. 1 Detailed Plans, as set
forth in Section 3 of this Workletter), and (ii) if there are Tenant Requested
Improvements (other than Change Orders), pays any and all costs related to the
Tenant Requested Improvements, then Landlord shall be entitled to cause, and
shall cause, the general contractor designated by Landlord to construct the
Expansion No. 1 Tenant Improvements in accordance with the Plans.   6)   Delay.
The Expansion No. 1 Commencement Date, and/or commencement of installments of
Monthly Base Rent shall not be postponed or delayed as a result of:   i.  
Tenant’s failure to furnish information or consult with Landlord or Landlord’s
architects or engineers when requested in order to prepare the Expansion No. 1
Detailed Plans;   ii.   If there are any Tenant Requested Improvements, Tenant’s
failure to approve the Cost Statement or, if applicable, to pay any cost as
provided in Sections 4 and 5 of this Workletter;   iii.   Changes to the Plans
requested or caused by Tenant after Tenant’s approval of the Expansion No. 1
Detailed Plans; or,

 



--------------------------------------------------------------------------------



 



iv.   Any other delay from any other cause attributable to Tenant, its agents,
consultants, contractors, subcontractors or employees.   7.   Tenant’s Access to
Expansion No. 1. Landlord shall permit Tenant and its agents reasonable access
to Expansion No. 1 during normal business hours fourteen (14) calendar days
prior to the Expansion No. 1 Target Commencement Date for the purpose of
installing telephone and computer cabling, equipment, fixtures and other
personal property, and such entry and use of Expansion No. 1 shall not
constitute acceptance of Expansion No. 1 nor Tenant’s acknowledgment of the
Expansion No. 1 Commencement Date, unless Tenant commences the operation of any
portion of its business therein. This right of entry onto Expansion No. 1 is a
license from Landlord to Tenant which is subject to revocation in the event that
Tenant or its employees, contractors or agents causes or is the cause of any
code or governmental violation, labor dispute, delay or damage during such
period which results from, whether directly or indirectly, the installation or
delivery of the foregoing, or otherwise becomes in default of any term, covenant
or condition of the Lease as provided in Section 9.02 of the Lease. Prior to
Tenant’s entry onto Expansion No. 1 in accordance herewith, Tenant shall
demonstrate to Landlord that it has obtained the insurance required and is in
compliance with Section 8.04 of the Lease. Under no circumstances shall Landlord
be liable or responsible for and Tenant agrees to assume all risk of loss or
damage to such telephone and computer cabling, equipment, fixtures and other
personal property and to indemnify, defend and hold Landlord harmless from any
liability, loss or damage arising from any damage to the property of Landlord,
or its contractors, employees or agents, and any death or personal injury to any
person or persons to the extent caused by, attributable to or arising out of,
whether directly or indirectly, Tenant’s entry onto Expansion No. 1 or the
delivery, placement, installation, or presence of the telephone and computer
cabling, equipment, fixtures and other personal property, except to the extent
that such loss or damage is caused solely by Landlord’s willful misconduct or
gross negligence or the willful misconduct or gross negligence of Landlord’s
contractors, agents or employees.   8.   Warranties. Landlord shall cause the
repair or replacement of any defects in material or workmanship in the Expansion
No. 1 Tenant Improvements installed by Landlord for a period of one (1) year
after the date of substantial completion of Expansion No. 1, or the duration of
any manufacturer’s warranty, whichever is longer, provided Tenant notifies
Landlord of such defect as soon as reasonably practicable after the date Tenant
discovers such defect. LANDLORD MAKES NO WARRANTIES, EXPRESS OR IMPLIED,
INCLUDING BUT NOT LIMITED TO IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS
FOR A PARTICULAR PURPOSE, IN CONNECTION WITH THE EXPANSION NO. 1 TENANT
IMPROVEMENTS EXCEPT AS EXPRESSLY SET FORTH IN THIS SECTION 8. Tenant’s sole
remedy for the breach of any applicable warranty shall be the remedy set forth
in this Section 8. Tenant agrees that no other remedy, including without
limitation, incidental or consequential damages for lost profits, injury to
person or property or any other incidental or consequential loss, shall be
available to Tenant. The parties recognize that repair costs that are not
covered under a warranty shall be treated in the same manner as any other repair
under the Lease, so the costs of repairs that are Landlord’s responsibility
shall be either capital costs or Operating Expenses as determined under
Section 4.04 of the Lease and any costs that are Tenant’s responsibility shall
be as provided in Section 7.04 of the Lease.   9.   Compliance with Certain
Requirements. At any time before, during, and after construction, Landlord shall
have the right to require changes to the Plans and construction in order to
comply with applicable

 



--------------------------------------------------------------------------------



 



    building codes, other governmental requirements, and insurance requirements.
Neither Landlord’s nor Tenant’s approval of the Plans is a warranty that the
Plans comply with applicable building codes, other governmental requirements,
and insurance requirements.   10.   No Liability. Notwithstanding the review and
approval by Landlord of the Expansion No. 1 Detailed Plans and any changes to
same, Landlord shall have no responsibility or liability, including the costs of
additional or corrective work, in regard to the safety, sufficiency, adequacy or
legality thereof, and Tenant shall look solely to the party(ies) preparing same
as the party(ies) responsible for ensuring that such Expansion No. 1 Detailed
Plans and changes thereto (and the architectural and engineering completeness
and sufficiency thereof and the Expansion No. 1 Tenant Improvements constructed
as a result thereof) are in compliance with all applicable laws and regulations,
and Tenant’s stated intended use.

(The remainder of this page intentionally left blank.)

 



--------------------------------------------------------------------------------



 



EXHIBIT C-1
SCHEMATIC SPACE PLAN
1255 Crescent Green, Suite 250B
Cary, North Carolina 27518
In addition to the Expansion No. 1 Tenant Improvements set forth below, Landlord
shall, at Landlord’s sole cost and expense, procure and install one
(1) sidelight for each office in Expansion No. 1.

 